Citation Nr: 0609726	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-16 550	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for chronic liver 
disability without cirrhosis, including hepatitis B, claimed 
as an undiagnosed illness due to the Gulf War.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1991, with three months prior active service.  The claim 
involving the low back disability comes to the Board of 
Veteran's Appeals (Board) from a September 2004 rating 
decision.  

The claim for the liver disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The evidence fails to indicate that the veteran's low back 
disability was incurred in or aggravated by his active 
military service.

CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1153 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303,  3.304, 3.307, 
3.309, 3.310  (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Claim for service connection for a low back disability

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110.   Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through application of statutory presumptions, 38 C.F.R. § 
3.303(a).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).

Collectively, through documents submitted to the VA, the 
veteran has asserted that he injured his back while on active 
duty during the Gulf War, and currently has pain in his low 
back, groin and stomach areas.   

The veteran's service medical records indicate that the 
veteran complained of right sided pain in his back in July 
1988 as a result of a physical fitness (PT) test, apparently 
during a period of active duty for training.  The examiner 
indicated that he suffered from a muscle strain in the 
thoracic region.  He was prescribed pain medication and warm 
soaks, and instructed not to lift greater than 10 pounds and 
conduct PT at his own pace.  Thereafter, the record shows the 
veteran's spine was normal on clinical evaluation when he was 
examined in connection with his re-deployment from the Gulf 
War in 1991, and the next time the veteran complained of back 
problems was in April 2003, when he complained of low back 
pain during an outpatient visit (more than 15 years from his 
last treatment for back problems).  He reported low back and 
groin pain.  An X-ray of the low back reflected degenerative 
disc disease of the L5 through S1 portions of his back.  An 
August 2004 VA examination report likewise concluded with a 
diagnosis of degenerative disc disease of the lumbar spine 
with back pain.  No medical evidence, however, links any 
current back disability to service, either during the Gulf 
War or otherwise. 

Although the veteran reportedly suffered a back injury during 
military training, according to the evidence, that injury 
appeared to be acute in nature and not chronic in that it 
appeared to resolve itself because he did not have complaints 
or seek treatment for his back until 15 years later at the 
April 2003 hospital visit.  Neither at that visit, or at the 
August 2004 examination, did the veteran report having 
previously injured his back.  Furthermore, the back injury 
documented in service was to the thoracic region, not the low 
back.  In addition, since the veteran has been diagnosed with 
an actual disease (degenerative disc disease), service 
connection for an undiagnosed illness due to the Gulf War is 
also not warranted.

Thus, the preponderance of the evidence is against finding 
that the veteran's current low back disability is related to 
his service and the claim is denied.

II. Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

In a July 2004 letter, VA advised the veteran of all the 
elements required by Pelegrini II, and re-adjudicated his 
claim in a December 2004 statement of the case.  More 
recently, it has been determined in Court that proper notice 
should also include information regarding (a) the evidence 
necessary to establish a disability rating and (b), the 
effective date for any disability evaluation awarded.  Notice 
regarding (a) and (b) was not provided to the veteran, but 
the Board finds no prejudice in proceeding with the issuance 
of a final decision because as concluded above, the 
preponderance of the evidence is against the veteran's claim 
for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant VA 
treatment records.  An examination was conducted in August 
2004 and its report was reviewed.  There are no indications 
that relevant records exist that have not been obtained.  VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).

ORDER

Service connection for a low back disability is denied.

REMAND

Liver Disability

On a May 1991 medical questionnaire, in the veteran's service 
medical records, he indicated that he suffered from fatigue 
and fever.  Since the veteran's discharge from active duty in 
June 1991, he has continued to complain of fatigue and 
tiredness.  In January 1994, he had serum laboratory work 
done, and CPK (liver enzyme) levels were elevated.  In May 
2002, after several follow-up outpatient visits, he was 
diagnosed with Hepatitis B.  To date, medical evidence has 
not revealed an etiology for the Hepatitis B.

Given the veteran's inservice complaints of fatigue and 
tiredness, and his current diagnosis of Hepatitis B, a VA 
examination is required to determine if his current liver 
disability was incurred in, or related to his military 
service, as detailed below.

Accordingly, the Board REMANDS this case for the following 
actions:
 
1.  In a letter, advise the veteran of 
the criteria used to establish the 
degree of disability and effective date 
of an award of benefits, if such an 
award were granted. 

2.  Schedule a VA medical examination.  
Ask the examiner to review the veteran's 
claims file, which includes service 
medical record, and conduct all necessary 
special studies or tests.  Instructions 
for the examiner: 

a.  Elicit from the veteran details 
about the onset, 
frequency, duration, and severity of 
all complaints relating to his liver 
disability.  

b.  State whether his liver 
disability (Hepatitis B) is at least 
as likely as not (i.e., at least a 
50 percent probability) related to 
or had its onset during active duty, 
as evidenced by the tiredness and 
fatigue complaints noted therein or 
otherwise.

3.  Thereafter, re-adjudicate the claim 
for service connection for a liver 
disability, including Hepatitis B.  If 
the claim remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case, which 
summarizes the evidence and analyzes all 
pertinent legal authority.  Allow an 
appropriate period for response. 


The appellant has the right to submit additional evidence and 
arguments on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


